Citation Nr: 1128352	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a broken nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from July 1966 to July 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in August 2008.  A transcript of the hearing is associated with the claims file.

In October 2008, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, in October 2008, we also granted a claim for service connection for arthritis of multiple joints, and remanded a claim for service connection for an acquired psychiatric disorder, both issues on appeal at that time.  Service connection for posttraumatic stress disorder was granted by the RO in June 2009.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's residuals of a broken nose have been manifested by a 10-to-20 percent obstruction on the left side and a 30 percent obstruction on the right side, with obvious nasal deformity, and with 2 scars; coverage of one scar is 2cm by 2mm, and the other is 1cm by 1mm; the scars are not painful, unstable, elevated, depressed, adherent to underlying tissue, hypo- or hyper-pigmented; there is no abnormal skin texture, induration, inflexibility, or underlying soft tissue loss; and, they do not cause limited motion or function.


CONCLUSION OF LAW

The criteria for a 10 percent initial rating for residuals of a broken nose have been met; the criteria for a rating in excess of 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.97 (Diagnostic Code 6502), 4.118 (Diagnostic Codes 7800-7806) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran verified that all pertinent records had been obtained; the Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, records from the Social Security Administration (SSA), and the Veteran's statements and personal hearing testimony.  

In addition, the Veteran was afforded a VA examination in May 2010.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining SSA records as well as a VA examination of the nose to determine the severity of his broken nose residuals, with claims folder review and comment as to the percentage of obstruction of each nasal passage and presence of any scars. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the September 2006 rating decision, the RO granted service connection and assigned an initial zero percent rating for residuals of a broken nose pursuant to Diagnostic Code 6599-6502, effective April 25, 2006.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6502, a 10 percent rating is assignable for post-traumatic septal deviation where there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

Here, the Veteran was afforded a VA nose and sinus examination in January 2009, at which time it was found that he had a 10-to-20 percent obstruction on the left side and a 30 percent obstruction on the right side.  The remainder of the internal nose, the turbinates, meatus, nasal mucosa, and floor of the nose, were all normal.  The examiner found an external deformity with mild to moderate obstruction due to septal deviation.  However, a December 2009 CT scan showed no specific nasal septal deviation or obstruction.  The septum was found to be midline.  

The Veteran has offered testimony that his right nostril is almost completely closed, and that he has difficulty breathing on that side.  While the Veteran is competent to describe his symptoms, the January 2009 and December 2009 findings were based on examination by a medical professional, and review of specific imaging of the affected area, and are considered a more reliable gauge as to the extent of obstruction caused by the service-connected injury than the Veteran's perception of the extent of obstruction.  The criteria are specific and require a percentage assessment to be made.  The Veteran's description that his nose is "almost completely obstructed" on one side, and "partially obstructed" on the other side is imprecise and does not address the criteria as precisely as the findings of the January 2009 examiner.  Based on this evidence, the Board finds that the criteria for a 10 percent rating are not met.  

As the Veteran's septal deviation was traumatically acquired, the Board has also explored the possibility of whether there is any other basis to assign a compensable rating.  The March 2010 VA examiner noted 2 facial scars resulting from the 1967 incident in which the Veteran was hit with a pipe.  

The Board notes that the criteria used to evaluate scars were revised during this claim.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

The current Diagnostic Code 7805 applies to other defects of scars that have been evaluated under the other diagnostic codes for scars; the code applied to be determined based on the type of impairment.  The prior version simply referred to limitation of function of the affected part, and made no reference to the other scar codes.  In this case, there is no fundamental difference between the versions, and there is no basis to assign a compensable rating under this code.  Specifically, the Veteran was afforded a VA scars examination in May 2010, and the examiner found no limitation of function of any part resulting from the facial scars.  

Turning to other potentially applicable codes, all versions of Diagnostic Code 7801 require involvement of at least 12 square inches (77 sq. cm), which is not the case here.  The May 2010 examiner found two facial scars.  On the left side of the nose, on the superior aspect, extending toward the left eye, there is a 2 cm scar, which is longitudinal and somewhat curved and zigzag, measuring 2 mm in width.  Above the left eye, superior to the eye, essentially within the eyebrow, there is a very small longitudinal scar measuring 1 cm in length and 1 mm in width.  Thus, the size of the facial scaring does not meet these criteria.  

All versions of Diagnostic Code 7802 require involvement of an area or areas of 144 square inches (1 sq ft.) (929 sq. cm.), which is not the case here.  

The current version of the rating schedule does not include Diagnostic Code 7803.  The version in effect prior to October 23, 2008 applies to scars that are unstable.  However, the May 2010 examiner found no instability of either scar.  

Effective August 30, 2002, Diagnostic Code 7804 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that, in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

Under the version of the rating schedule in effect since October 23, 2008, a 10 percent rating is for assignment for one or two scars that are unstable or painful.  A 20 percent rating is contemplated by three or four scars that are unstable or painful, and a 30 percent rating is called for with five or more scars that are unstable or painful.  Note (1) of his code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  

Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) dictates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code where appropriate.  However, this amendment applies to applications for benefits received by VA on or after October 23, 2008; thus, these changes do not apply to the claim currently under consideration.

In the Veteran's case, as noted above, there is no instability.  Also, the May 2010 examiner found that neither scar was tender to palpation.  According to the Veteran, the scars did not cause any problem.  There was no sensation of warmth or itching.  As such, there appears to be no basis to assign a compensable rating under Diagnostic Code 7804.  

The Board has considered Diagnostic Code 7806, which rates dermatitis or eczema; however, the Board finds that this code is not appropriate to rate the Veteran's residuals of a broken nose.  This codes is focused on infections or diseases of the skin and considers such factors as systemic therapy or other immunosuppressive drugs, in addition to percentage of exposed skin.  No such symptoms are shown or alleged here.  

Diagnostic Code 7800 applies to involvement of the head, face, or neck, whether from scarring, disfigurement or other causes.  With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is for assignment.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is for assignment.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement a 30 percent rating is for assignment.  With one characteristic of disfigurement, a 10 percent rating is for assignment.  

Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper-pigmented in an area exceeding six sq. inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

In this case, the May 2010 examiner found that the scars are not adherent to underlying tissue.  Both scars are well healed without textural abnormalities and there is no ulceration, elevation, depression, or deep underlying tissue loss.  There is no scar inflammation, edema or keloid formation, nor is there any gross distortion creased by the scars.  The scars are without induration or inflexibility.  According to the examiner, the scars do not appear to be disfiguring.  According to the Veteran, there is no redness, swelling, drainage, skin ulceration or breakdown.  He has not required any antibiotics and there is no itching.  

Based on these findings, there is not even one characteristic of disfigurement resulting from the scarring.  However, Diagnostic Code 7800 applies to any basis for facial disfigurement.  In this case, the May 2010 examiner noted that there is an obvious nose deformity resulting from the in-service trauma.  The Board finds that this obvious deformity or asymmetry is the functional equivalent of a scar in which the surface contour is elevated or depressed.  Thus, one characteristic of disfigurement is shown, and the criteria for a 10 percent rating are met under Diagnostic Code 7800.  However, based on the examiner's findings, none of the other characteristics of disfigurement is shown or approximated.  

Under Diagnostic Code 7800, a 30 percent rating is for assignment where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Here, while there is asymmetry of one feature, i.e., the nose, there is no visible or palpable tissue loss.  This criterion is stated in the conjunctive, and thus both requirements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

In summation of the Board's findings, the criteria for a compensable rating on the basis of septal deviation are not met.  However, the Veteran's obvious deformity of the nose resulting from the in-service trauma is the equivalent of a scar in which the surface contour is elevated or depressed.  Therefore, one characteristic of disfigurement is shown.  However, there is no basis to find more than one characteristic of disfigurement, or to find that the criteria for a rating higher than 10 percent are met under any other provision relating to the skin.  As such, a 10 percent rating, but no higher, is warranted for the entire period.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular rating criteria contemplate the Veteran's service-connected residuals of a broken nose.  The skin/scar rating criteria specifically provide for ratings based on the presence of facial deformity, and or limitation of motion or function.  Moreover, the rating criteria for septal deviation contemplate the Veteran's symptoms and provide for a compensable rating where the appropriate degree of impairment is shown.  Because the schedular rating criteria are adequate to rate the Veteran's symptoms, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

For these reasons, the Board finds that a 10 percent rating is warranted for residuals of a broken nose.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial 10 percent evaluation for residuals of a broken nose is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


